          Case 1:18-cv-11150-KPF Document 95 Filed 10/22/19 Page 1 of 2


                                                                        Littler Mendelson, PC
                                                                        900 Third Avenue
                                                                        New York, NY 10022.3298




                                                                        Christine L. Hogan
                                                                        212.583.2676 direct
                                                                        212.583.9600 main
                                                                        212.898.1116 fax
                                                                        clhogan@littler.com
October 22, 2019

VIA ECF and EMAIL

Hon. Katherine P. Failla
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007

Re:     Lieble v. Maison Kayser et al.,
        Case No. 18-cv-11150 (KPF)

Dear Judge Failla:

We represent Defendants in the above-referenced matter. Pursuant to the Court’s Individual Rules of
Practice in Civil Cases 2(C) and 3(C), we write to request 1) an adjournment of the October 24, 2019 Pre-
Motion Conference until the first or second week in November, and 2) a two-week extension on
responding to Plaintiff’s Rule 37.2 Letter. See Docket No. 94. After a meet-and-confer teleconference
requesting an adjournment, Plaintiff consented to this adjournment so long as the Court does not adjourn
the Conference until November 5 or November 7, 2019.

I am currently on medical leave and will be returning to work on November 4, 2019. In addition to my
medical leave, which is inhibiting my ability to complete my work during this time, I have a doctor’s
appointment related to my medical leave that conflicts with the currently scheduled Conference on
October 24. Adjourning the Conference will allow me to address the issues surrounding this dispute once
my leave concludes.

We also request a two-week extension to file a response to Plaintiff’s Rule 37.2 Letter. See Docket No. 94.
Such extension will also allow me to address Plaintiff’s letter once my leave concludes.

We thank the Court for their time in considering this matter.
          Case 1:18-cv-11150-KPF Document 95 Filed 10/22/19 Page 2 of 2


Hon. Katherine P. Failla
Page 2




Respectfully submitted,




Christine L. Hogan
Shareholder

cc:     Counsel of Record (via ECF)
